Walker, J.
Ward had an account for about eight hundred dollars against Long. To secure the payment of the account Long gave him a note of eighteen hundred dollars, as collateral. Ward sent the note to Long, with the understanding.that Long was to place it in the hands of attorneys, to he collected for the mutual benefit of Ward and Long. A few moments after Long received the note from Eoberts, he was killed, and after death the note was found on his body. Mrs. Long after-wards gave the note to Blocker & Gurley for collection.
*22This note was simply pledged or mortgaged to Ward, to secure the payment of his eight hundred dollars, store bill; and after the death of Long the parties stood in the relation of pledgor and pledgee, and this refers the decision of the case to that of Robertson’s Administrator v. Paul, 16 Texas, 472. The ease of Lockett and Lockett v. Townsend and Moore, 3 Texas, 119, was a case inter vivos, and therefore totally inapplicable to the case at bar.
In the former case the doctrine is settled, and justly so, that Ward's rights in the note were subject and subordinate to the funeral expenses, expenses of last sickness, expenses of administration, the allowance to the widow and children, expenses incurred in the preservation, safe-keeping, and management of Long’s estate.
Ward should have caused administration on the estate of Long, and presented his claim, like any other, for allowance.
After the widow and heirs of Long were dismissed from the suit, the demurrer should have been sustained.
The judgment of the District Court is reversed and the cause dismissed.
Walker, J.
We have carefully examined this case. The facts are very peculiar, and the law of the case might be easily mistaken. We have compared our former opinion with that delivered in the late case of Dwight v. Overton, and do not find them inconsistent with each other; nor are we able to arrive at any different conclusion from that heretofore announced in this case.
We therefore affirm our former opinion.
Reversed and dismissed.